     Case 1:19-cv-00568-NONE-JLT Document 36 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11       KAREEM J. HOWELL,                                    Case No. 1:19-cv-00568-NONE-JLT (PC)

12                          Plaintiff,                        ORDER GRANTING DEFENDANTS’
                                                              MOTION TO MODIFY DISCOVERY
13              v.                                            AND SCHEDULING ORDER

14       J. BURNES, et al.,                                   (Doc. 35)

15                          Defendants.

16

17             Before the Court is Defendants’ motion to modify the discovery and scheduling order

18   pursuant to Federal Rule of Civil Procedure 16. (Doc. 35.) Defendants request that the discovery

19   and dispositive motion deadlines be extended until after the Court rules on their pending,

20   exhaustion-based motion for summary judgment.1 (Id.) The discovery cutoff date was November

21   17, 2020, and the dispositive motion deadline is January 19, 2021. (Doc. 28.) The time for

22   Plaintiff to file an opposition or a statement of non-opposition to Defendants’ motion to modify

23   has not yet passed, see Local Rule 230(l); however, the Court finds neither necessary here and

24   deems the motion submitted.

25   ///

26   ///

27   ///

28   1
      The Court granted Plaintiff an extension of time to file an opposition to Defendants’ motion for summary judgment
     on November 3, 2020. (Doc. 34.)
     Case 1:19-cv-00568-NONE-JLT Document 36 Filed 11/19/20 Page 2 of 2


 1          Good cause appearing, the Court GRANTS Defendants’ motion to modify the discovery

 2   and scheduling order. The Court VACATES the discovery and dispositive motion deadlines, to be

 3   reset if and when appropriate. All other deadlines remain in effect

 4
     IT IS SO ORDERED.
 5

 6      Dated:     November 18, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
